Citation Nr: 0731038	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to 
September 1970, including service in Vietnam.

This case originally came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which increased the evaluation of the 
veteran's PTSD from 30 to 50 percent.  The veteran was 
dissatisfied with the 50 percent evaluation, asking for a 
higher rating in his April 2002 notice of disagreement.  Cf. 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed 
to be seeking the maximum possible rating unless he indicates 
otherwise).

In May 2005, the Board denied the veteran's claim for an 
increased rating for PTSD.  The veteran filed an appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2007 Memorandum 
Decision, the Court set aside the Board's May 2005 decision 
and remanded the matter for further adjudication.  A copy of 
the Memorandum Decision is associated with the claims file.  


FINDING OF FACT

Post-traumatic stress disorder is currently primarily 
manifested by flashbacks, nightmares, isolative behavior, 
irritability, hypervigilance, anger, sleep disturbances, not 
trusting others, and occasional panic attacks.  Occupational 
and social impairment with deficiencies in most areas is not 
shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 
(DC) 9411 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The veteran was not given proper VCAA notice prior to the 
initial unfavorable agency of original jurisdiction decision; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran was sent a September 2002 VCAA letter which explained 
the VCAA and the RO's duty to assist the veteran under the 
VCAA, including the types of evidence the RO would assist the 
veteran in obtaining, as well as the fact that it would 
provide a medical examination if necessary.  The RO also 
wrote: "[T]ell us about any additional information or 
evidence that you want us to try to get for you," and, 
"[S]end us the evidence we need as soon as possible."  The 
RO included in its February 2003 statement of the case the 
text of 38 C.F.R. § 3.159, which, among other things, 
explains the respective responsibilities of the RO and the 
veteran in obtaining evidence in support of a claim.  38 
C.F.R. § 3.159 (c)(1), (2).  

The Board notes that the September 2002 letter, in discussing 
what the evidence had to show in order to establish 
entitlement to the benefit claimed, discussed only how to 
establish entitlement to service connection, rather than to 
an increased rating.  However, the January 2002 rating 
decision itself contained an explanation of the medical 
evidence relied upon for the assignment of the 50 percent 
rating, and the application of the medical findings to the 
relevant legal authority.  The February 2003 statement of the 
case contained citation to and an explanation of the 
application of the potentially relevant regulations, 
including parts of 38 C.F.R. § 4.130, DC 9440, discussing 
what the evidence needed to show to warrant a higher 
evaluation.  Thus, the veteran was aware of exactly what the 
medical evidence needed to show to warrant a higher rating.  
He is also represented by a veterans' service organization 
that assisted him in preparing his appeal to the Board, and 
who the Board presumes to be knowledgeable in the law and 
procedure surrounding claims such as the veteran's.  The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Instead, he has identified and 
submitted additional evidence in support of his claim.  

Thus, despite the absence of a formal VCAA letter issued 
before the original denial discussing all elements of the 
claim, the notifications contained in the September 2002 
letter, the rating decision, and the statement of the case 
have been sufficient to notify the veteran of the evidence 
necessary to substantiate his claim, of his and VA's 
respective obligations to obtain specified different types of 
evidence, and that he should provide copies of any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The use of the statement of the case as 
part notice is okay in view of the subsequent review as 
evidenced by multiple supplemental statements of the case.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The documents discussed above did not 
include proper notice as to the last two elements; however, 
the Board finds no prejudice to the veteran.  See Bernard, 
supra.  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
As there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Vet center records, private medical records, copies of 
photographs and a calendar, statements from the veteran's 
family and "buddies" from Vietnam, and service medical 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that his PTSD is worse than currently 
evaluated.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, the criteria 
and evaluations are as follows, in relevant parts:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 50 percent 
for PTSD.  In determining that no more than a 50 percent 
evaluation is warranted, the Board has considered all of the 
veteran's symptomatology, and not just those listed under the 
70 percent evaluation for PTSD.  See Mauerhan, supra.  The 
severity of the veteran's PTSD does not rise to the level 
contemplated in the 70 percent evaluation, and the disability 
picture more nearly approximates the criteria required for 
the 50 percent rating.  See 38 C.F.R. § 4.7.  According to 
the competent medical evidence, the veteran's PTSD is 
currently primarily manifested by flashbacks, nightmares, 
isolative behavior, irritability, hypervigilance, anger, 
sleep disturbances, not trusting others, and occasional panic 
attacks.  While the veteran certainly has problems associated 
with his disability, the medical evidence does not show the 
impaired thought processes and behaviors associated with a 
70 percent evaluation.

Private treatment records submitted in connection with the 
veteran's current increased rating claim include treatment 
for numerous musculoskeletal and other non-psychiatric 
related problems.  There are also notations regarding 
"spells" of unclear etiology.  A September 2000 note 
indicated "probable panic disorder with etiology of 
recurrent 'spells' and chest pain syndrome."  The frequency 
of the spells was not noted.  The most recent private 
treatment note, from October 2001, includes the veteran's 
statement that he had a series of psychosomatic symptoms 
likely a consequence of PTSD, which he had not mentioned to 
the physician, Dr. "G.", in the past.  Dr. "G." wrote: 
"His review of systems at this time is entirely 
unremarkable.  He is feeling quite well."  PTSD was noted, 
as were the "spells."  In an October 2001 letter, Dr. "G" 
noted the spells were ultimately felt to be psychosomatic in 
nature and related to stress, and concluded that it was very 
likely that the veteran's stress related symptoms were 
related to his Vietnam service.

At a December 2001 VA-authorized examination, the veteran 
noted that his first marriage ended in divorce, but that he 
has been remarried since 1975, "and as a result of his 
wife's attention and love he has been able to function and go 
on with his life."  He also noted three teenage children, 
his relationship to whom was somewhat unpredictable.  The 
veteran stated that his past symptoms included angry 
outbursts, flashbacks, hearing voices, sleep disturbance, 
feeling unsafe, and avoiding crowds.  At the examination, the 
veteran was properly groomed and appeared somewhat anxious 
and tense.  His thought processes were well organized.  
Symptoms included being anxious and tense, angry outbursts, 
marital discord, flashbacks, sometimes hearing voices from 
the past, hypervigilance, startle response, avoidance of 
interaction and avoidance of large crowds.  The veteran 
denied hallucination, delusion, paranoid ideation, and the 
examiner noted no history of suicide rumination, suicidal 
planning, or homicidal thoughts.  The veteran indicated 
obsessive ruination in waking up 2-3 times every night to 
check the doors, but the examiner noted there was no 
"compulsive ritual."  The veteran also denied any manifest 
symptoms of depression other than sadness once in a while.  
The examiner also noted that the veteran had worked at the 
post office for the previous 14 years and kept to himself and 
had minimal interaction with society at large.  The Global 
Assessment of Functioning (GAF) scale score was said to be 
"around 50."  The GAF scores assigned to the veteran will 
be discussed later in this decision.

At an October 2001 VA psychology consultation, the veteran 
reported having panic attacks that he thought were myocardial 
infarctions 3 to 4 times over the past several years, and 
that he tended to get depressed around anniversary reactions 
to Vietnam.  He reported isolative depressions that lasted 
for about 3 days at a time.  He reported thinking of harming 
himself, but never planned anything and could not ever 
imagine doing that.  The veteran was reportedly appropriately 
groomed and attired.  He had very limited eye contact and was 
very agitated and jumpy.  He denied hallucinations and 
delusions.  His affect was blunted, his mood was depressed, 
and he reported that his sleep was not restful.  His energy 
was sufficient for daily activities.   

An April 2002 VA medication review note indicated that the 
veteran suffered from panic attacks, described as spells that 
occur totally at random where he will have palpitations, feel 
very frightened, and want the situation to stop.  The 
frequency of the panic attacks was not noted.  At that time, 
the veteran appeared pleasant, not emotional, with no free-
floating anxiety.  He did not have the panic attack during 
this meeting, and did not seem to be significantly sad or 
depressed.  A July 2002 VA medication review note reported 
that the veteran's panic attacks had been helped greatly by 
adding a medication.  The frequency of attacks was again not 
noted.  In a February 2003 medication note, it was reported 
that the veteran had not "really had panic attacks."

A September 2003 letter from a "Vet Center" team leader 
noted that the veteran was isolated, did not trust anyone, 
and was full of anger.  He continued to work at the post 
office, feeling as though he was hanging by a thin thread.  
Feelings of fear, anxiety, rage, isolation, and an inability 
to sleep were also noted.  The veteran also claimed to still 
hear voices of his peers crying for help when they were 
seriously injured, and stated that he disliked being in 
crowds.  The veteran was noted to cry during therapy 
sessions, have difficulty expressing himself and have 
emotions that run deep with fear and anger.  The Vet Center 
team leader concluded: "I think this veteran is a prime 
candidate for increased benefits, due to his continued 
suffering and pain for a job well done."  

In July 2004, the veteran told a VA physician that his job 
was going fairly well, but nonetheless, he felt that he could 
not deal with situations where he is under too much stress.  
The veteran was noted to be in good control at that time.

At the December 2004 VA-authorized examination, the veteran 
again noted that his wife has been quite understanding and 
helpful to him, and that his children are concerned about his 
welfare.  The veteran was casually dressed and properly 
groomed.  He appeared quite anxious, but was able to outline 
his history in some detail.  His thought processes were 
organized, although his focus was his combat experience.  
Symptoms included being apprehensive when hearing helicopter 
sounds, being irritable and restless near airports, anger 
triggered by seeing Vietnamese people or situations that 
remind him of actual death.  The veteran also indicated that 
he had panic attacks along with restlessness and tension, but 
did not indicate the frequency of the panic attacks.  The 
veteran noted being hypervigilant, easily startled, and not 
trusting anyone.  He also admitted to symptoms of depression 
such as sadness and loneliness.  The veteran noted some past 
suicidal rumination, but denied any current suicidal 
rumination, active planning, or homicidal thoughts.  The 
examiner noted there was no history of hallucinations, 
delusions, paranoid ideation, obsessive ruminations, or 
compulsive rituals.  The veteran demonstrated a fair degree 
of insight into his symptoms, was aware of day-to-day news, 
and admitted to low self-esteem and sleep disturbance.  The 
GAF score was 50.

Also submitted in support of the veteran's claim were lay 
statements of his wife and individuals who served with him 
("buddies"), as well as his own statements.  In her 
December 2004 statement, the veteran's wife stated that the 
veteran became distant, withdrawn, and moody and described 
incidents in which these symptoms manifested themselves.  The 
letters of the veteran's buddies focused on the events that 
occurred in Vietnam.  In October 2001, the veteran noted his 
inability to sleep, waking up at night to check the house, 
sitting with his back to the wall when going out to eat, not 
trusting anyone, especially Asians, thinking of doom and 
death, getting upset for no reason at all at his wife, 
children, and coworkers, having flashbacks, crying for no 
reason, thinking about ending it all but not wanting to hurt 
his family.  In March 2003, the veteran reported having 
anger, grief, with depressed feelings all the time.  He 
further stated that he kept to himself, did not trust people, 
had trouble sleeping, nightmares, flashbacks, and woke up a 
few times a night to make sure that his family and home were 
secure.  The veteran also reported anxiety attacks.  

The veteran also submitted records from the post office, 
which contained numerous instances of sick leave, mostly 
reportedly due to his PTSD.

Based on the above, the Board finds that the veteran is not 
entitled to more than a 50 percent evaluation for PTSD as 
"occupational and social impairment with deficiencies in 
most areas" is not shown.  See 38 C.F.R. § 4.130, DC 9440.

The competent medical evidence shows that the veteran's PTSD 
does not include symptoms such as neglect of personal 
appearance and hygiene; spatial disorientation; obsessed 
rituals interfering with routine activities; illogical, 
obscure, or irrelevant speech; or near continuous panic 
attacks or depression affecting the ability to function 
independently, appropriately and effectively.  Medical 
professionals have continuously described the veteran as 
properly groomed, and his thought process as organized.  A VA 
examiner, who was well aware that the veteran awakens during 
the night to check on his family and home, reported on two 
occasions that the veteran did not have obsessed rituals.  
There is no competent evidence indicating the veteran's 
speech is illogical, obscure, or irrelevant as a result of 
his PTSD.  The Board does note that the evidence shows that 
the veteran stutters, and that this condition has been 
present since childhood.  The medical evidence does show that 
the veteran has panic or anxiety attacks; however, the 
findings certainly do not show that the veteran suffers from 
near continuous panic attacks.  For example, a February 2003 
treatment note indicated that the veteran had had no recent 
panic attacks.  As to depression, at his December 2001 and 
December 2004 VA examinations, the veteran denied any 
manifest symptoms of depression other than sadness once in a 
while, and loneliness.  He has reported isolative depressions 
that lasted for about 3 days at a time associated with 
anniversary reactions to Vietnam.  These reports are against 
a finding of near continuous depression.  

Most of the treatment records reflected no suicidal ideation, 
and on the occasions on which the veteran did express some 
suicidal thoughts, he immediately indicated that he did not 
plan or imagine doing such a thing, or that he also had 
countervailing thoughts.  The Board finds that the veteran's 
occasional suicidal thoughts, even in connection with all of 
his other symptoms, do not rise to the level of disability 
associated with a higher evaluation.   

The fact that the veteran is married, has credited his wife 
with helping to function, and has some, albeit strained, 
relationship with his children, and has been employed for 
many years, reflects difficulty in establishing and 
maintaining effective work and social relationships as 
described in the 50 percent criteria rather than the 
inability to maintain such relationships listed in the 70 
percent criteria.

The veteran and his wife have described symptoms showing that 
the veteran has difficulty adapting to stressful 
circumstances and has impaired impulse control, such as 
irritability and mood swings.  However, the Board finds that 
these problems, even when considered with the veteran's 
entire symptomatology, do not rise to the level contemplated 
in the 70 percent evaluation.  That is, the Board finds that 
the veteran's disability picture does not show "occupational 
and social impairment with deficiencies in most areas."  See 
38 C.F.R. § 4.130, DC 9440.  The Board has considered how the 
veteran's symptoms affect him in areas such as work, family 
relations, judgment, thinking, and mood, and finds that the 
veteran's disability picture more nearly approximates that of 
the 50 percent evaluation.  For example, it has been reported 
that the veteran has a blunted affect, and has panic attacks 
which are not continuous.  He also shows some disturbance in 
mood, and difficulty in establishing and maintaining 
effective work and social relationships, as evidenced by his 
hypervigilance and irritability.  The veteran's overall 
symptomatology is far more similar to that in the 50 percent 
criteria than the 70 percent criteria.  

The determination that the veteran warrants no more than a 
50 percent evaluation is supported by the GAF scores assigned 
to the veteran.  Although the GAF score does not fit neatly 
into the rating criteria, it is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical manual 
of Mental Disorders 46-47 (4th ed. 1994).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

The veteran's scores contemplate a wide array of symptoms and 
functioning.  The Board will not assume that the medical 
professionals meant that the veteran exhibited every symptom 
or example of functioning listed under the various scores.  
As such, the Board gives more weight to the medical 
professionals' findings that are specific to the veteran.  
The Board is not discounting the value of the assigned GAF 
scores; instead, the Board is using the specific and general 
findings to create a medical picture of the veteran.  
Weighing the evidence is inherent in evaluating a disability 
such as PTSD, and the Board will rely more on medical 
findings that medical professionals have directly attributed 
to the veteran rather than place more emphasis on the Board's 
interpretation of why a certain medical professional assigned 
a certain GAF score to the veteran at a certain time.  In any 
event, the scores assigned to the veteran indicate that he 
has moderate to serious symptoms, which does not weigh 
against a finding that the veteran does not warrant an 
evaluation in excess of 50 percent.    

In summary, the Board finds that PTSD is currently primarily 
manifested by flashbacks, nightmares, isolative behavior, 
irritability, hypervigilance, anger, sleep disturbances, not 
trusting others, and occasional panic attacks.  The Board 
also finds that "occupational and social impairment with 
deficiencies in most areas" is not shown.  See 38 C.F.R. 
§ 4.130, DC 9440.

The veteran, his wife, and his "buddies" are competent to 
report his symptoms.  To the extent that they have asserted 
that he warrants more than a 50 percent evaluation, the Board 
finds that the preponderance of the evidence does not support 
their contentions, for all the reasons stated above.  The 
Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 50 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not so exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


